 In the Matter of CURTISS-WRIGHT CORPORATION (PROPELLER DIVISION),CLIFTON, N. J.andAIRCRAFT LODGE703 I. A. ofM., A. F. OF L.In the Matter of CURTISS-WRIGHT CORPORATION-PROPELLER DIVISIONand I. A.OF M. AIRCRAFT WORKERS LODGE 703 A. F. OF L. THEPROPELLER-CRAFT, INC. -In the Matter of CURTISS-WRIGHT CORPORATION (PROPELLER DIVISION)andTHE PROPELLER-CRAFT INC.Cases Nos. R-2637,RE-P35, and R-2638, respectively.DecidedJuly 17,1941Jurisdiction:airplane propeller manufacturing industry.Investigation and Certification of Representatives:existence of question:raised by dispute between two labor organizations as to appropriate unit;agreed pay-roll date; labor organization whose unit contentions not upheldpermitted to withdraw from election ; election necessary.UnitAppropriate for Collective Bargaining:two-plant unit held appropriatewhere plants operated as one manufacturing unit and bargaining historyhas been on that basis ; learners, guards, and working group leaders includedin unit on basis of prior bargaining history' where unions disputed appro-priateness of their inclusion.Mr. Alan F. Perl,for the Board.Spence,Windels,Walser,HotchkissdAngell,byMr. AndreMaximovandMr. Desmond Fitz Gerald,of New York City, for theCompany.Mr. Jerome F. Sturm,of New York City, for Aircraft and theMetal Polishers.Mr. Donald G. Collester,of Clifton, N. J., for Propeller-Craft.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 29, 1941, Aircraft Lodge 703 I. A. of M., A. F. of L.,herein called Aircraft, filed a petition with the Regional Directorfor the Second Region (New York City) alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Curtiss-Wright Corporation (Propeller Division),33 N. L. R. B., No. 96.490 CURTISS-WRIGHT CORPORATION491Clifton, N. J., herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On June 4, 1941, the Company filed a petition with theRegional Director alleging that a question affecting commerce hadarisen concerning the representation of its employees, and requestingan investigation and certification of representatives.On June 5,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized 'theRegional Director to conduct it and to provide for an appropriatehearing upon due notice; and further ordered, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, thatthe two cases be consolidated.On June 6, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company; Aircraft; theAmerican Federation of Labor; The Propeller-Craft, Inc., hereincalled Propeller-Craft;Metal Polishers,Buffers,Platers & HelpersInternational Union, Local 121, A. F. of L., herein called the MetalPolishers; International Association of Machinists: United Automo-bileWorkers of America, C. I. 0., Aircraft Division; and SteelWorkers Organizing Committee, C. I. O.On June 9,1941, Propeller-Craft filed a petition with the RegionalDirector alleging that a question affectingcommerce had arisen con-cerning the representation of employees of the Company and request,ing an investigation and certification of representatives.On thesame day the Board ordered an investigation with respect to Pro-peller-Craft's petition, and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice, and further ordered that the casearisingon Propeller-Craft'spetition be consolidated with those of Aircraft and the Company.Pursuant to notice, a hearing was held on June 9, 10, 11, and 14,1941, at New York City' before Millard L. Midonick, the TrialExaminer duly designated by the Chief Trial Examiner.TheBoard,theCompany, Aircraft, Propeller-Craft, and the MetalPolishers were represented by counsel and participated in the hear-ing.,Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues wasafforded all parties.The Metal Polishers, at the hearing,mergedits claim with that of Aircraft.At the hearing the Company movedto withdraw its petition.The TrialExaminerreservedruling andreferred the motion to the Board.Since all issuescan be adjudicated1The A.F. of L.,U. A. W., and S.W. O. C. did not appear. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDin connection with the disposition of the petitions of Aircraft andPropeller-Craft, the motion is hereby granted.At the hearing Pro-peller-Craftmoved to abate the proceedings until Aircraft wouldagree to withdraw with prejudice a charge previously filed withthe Board (and subsequently withdrawn without prejudice) allegingthat Propeller-Craft was dominated by the Company within themeaning of Section 8 (2) of the Act. The Trial Examiner reservedruling and referred the motion to the Board. The motion is herebydenied.During the course of the hearing the Trial Examiner madevarious rulings on other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Company, at the request of theTrial Examiner, filed a summary of facts, and Aircraft and Pro-peller-Craft filed briefs, all of which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Delaware corporation engaged in the manu-facture, sale, and distribution of airplane propellers with its principaloffice at Caldwell, New Jersey. It operates plants at Caldwell andClifton,New Jersey; Pittsburgh and Beaver, Pennsylvania; andIndianapolis, Indiana.During the 6 months preceding June 10,plants raw materials valued in excess of $360,000, more than 99 per-cent of which materials were shipped to Clifton and Caldwell frompoints outside the State of New Jersey.During the last 6 monthsof 1940 the Company's gross sales of products manufactured at theClifton and Caldwell plants amounted to more than $7,000,000, over90 percent of which products were shipped by the Company to pointsoutside the State of New Jersey.,II.THE ORGANIZATIONS INVOLVEDAircraft Lodge 703 is a labor organization affiliated with the Inter-national Association of Machinists which is in turn affiliated with theAmerican Federation of Labor. It admits to membership employeesof the Company.The Propeller-Craft, Inc., is an unaffiliated labor organizationadmitting to membership employees of the Company. CURTISS-WRIGHT CORPORATION493III.THE QUESTIONCONCERNINGREPRESENTATIONOn May 29, 1941, Aircraft requested recognitionas bargainingrepresentative of the Company's employees at its Caldwell, New Jer-sey plant.The Company questioned the, appropriateness of the unitproposed by Aircraft and further stated that it had by contract rec-ognized Propeller-Craft as representative of its employees at theCaldwell and Clifton plants.Aircraft then filed a petition for in-vestigation and certification as representative of the Caldwell em-ployees; the Company filed a petition for an-election and certificationin whatever unit the Board should find appropriate; and Propeller-Craft filed a petition for an investigation and certification as repre-sentative of the employees at Caldwell and Clifton in one unit.A report of, the Regional Director shows that both Aircraft andPropeller-Craft represent a substantial number of employees in theunits they respectively allege to be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.3IV.THE EFFECTOF THE QUESTIONCONCERNING REPRESENTATION UPONCOMMERCEaWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAircraft requests an appropriate unit composed, in substance, ofall hourly-paid employees at the Caldwell plant, excluding watch-men, tool designers, cafeteria workers, supervisors, foremen, guards,2The Regional Director reported that Aircraft submitted 489 authorization cards datedbetween November 1, 1940, and May 31, 1941,all bearing apparently genuine originalsignaturesOf these 399 are the names of persons on the Company's June 1, 1941,Caldwellpay roll which lists 858 employees;and 14 are the names of persons on the June 1 Cliftonpay roll nhich lists 919 employees.Propeller-Craft submitted its dues records of memberspaid up to May 1, 1941.Of these, 764 are the names of persons on the June 1 Clifton payroll ; 384 the names of persons on the June 1 Caldwell pay rollMetal Polishers,which organization merged its claim with Aircraft,also submitted evi-dence which consisted of 31 authorization cards-30 dated between March 23 and June 1,1941, all bearing apparently genuine original signatures.Twenty-nine are the names ofpersons on the June 1 Caldwell pay roll.8The Company and Propeller-Craft have agreed not to assert as a bar to an electionat Caldwell or Clifton an exclusive bargaining contract between the Company and Propeller-Craft which expires October 15, 1941The contract has a clause specifically making itsubject to the Act and any "decisions" thereunder. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical and time-study employees, and lead men.-'Propeller-Craftrequests a unit composed of all hourly-paid employees at the Cald-well and Clifton plants, with substantially the same exclusions' asAircraft, except that Propeller-Craft would exclude learners and in-clude guards and working group leaders.5 Conversely, Aircraftwould include learners and exclude guards and working group lead-ers.The Company takes no position with reference to the scope ofthe appropriate unit, or with reference to the learners, but would"prefer" exclusion of the guards and the working group leaders fromany appropriate unit.The Clifton and Caldwell plants are engaged in the manufactureof airplane propellers and parts therefor which are assembled atClifton.Clifton began operations in August 1938.6 In October 1940,the Caldwell plant, which is 11 miles from Clifton, was establishedas a result of expansion in the Company's business and the lack ofspace at Clifton.Certain departments essential to the operation ofClifton were transferred bodily from Clifton to Caldwell, along with630 employees, when Caldwell was opened.Clifton and Caldwell are operated as one manufacturing unit.Both plants are under common management and have a commonbank account.Caldwell houses the Laboratory, Accounting, Receiv-ing (for gauges and "tools), Tool Designing, Engineering, PlantMaintenance, and Sales Departments.Clifton houses the Purchas-ing, Shipping, Production Planning, Employment, and PersonnelDepartments.The Heat Treating and Machine Shop departmentsare divided between the two plants because of space considerations.Under the Company's present organizational scheme the two plantscould not operate separately.Men are transferred and loaned be-* The complete description of the unit Aircraft requests is as followsAll hourly paidemployees in the Caldwell,New Jersey,plant of the Company, specifically including onlyemployees in the machine shop,hub department,beat treating and plating department,metallurgical department,receiving and shipping departments,inspection department,storesdepartment including the dispatchers,tool service employees except tool designers, main-tenance department,experimental machinist and (sic)engineering department,traineesand learners,including such trainees and learners now stationed at the Clifton,New Jersey,school of the Company,employees in the steel plate and blade department, and specificallyexcluding watchmen,cafeteriaworkers, supervisors,foremen,guards,clerical and time-study employees,and lead men who have the power to recommend hiring or discharge.5,T he complete description of the unit Propeller-Craft requests is as follows:All hourly-paid employees in the Caldwell and Clifton,New Jersey,plants,specifically including onlyemployees in the subassembly,final assembly,dural bladedepartment,machine shop, hubdepartment,beat treating and plating department,metallurgical department,receiving andshipping departments,inspection departments,stores including dispatchers,tool serviceemployees except tool designers,maintenance,experimental machinists in (sic)the engi-neering department,guards,employees in the steel plate and blade department,workinggroup leaders,and specifically excluding cafeteria workers, supervisors,foremen, clerks,time-study employees,and learners."The Company also operates a propeller-blade plant at Pittsburgh,Pennsylvania,openedNovember 1, 1939; one at Beaver,Pennsylvania,20 miles from Pittsburgh and now begin-ning operations;and also an assembly and parts manufacturing plant at Indianapolis,Indiana, also beginning operations. CURTISS-WRIGHT CORPORATION495tween the two plants.Liaison is maintained by two direct leasedtrunk telephone lines, and three station wagons and five trucks whichconstantly shuttle back and forth between the two plants,trans-porting personnel, materials, and parts.Wages and working condi-tions are substantially the same for similar employment and theCompany's seniority plan covers both plants.On October 15, 1938, the Company, and Propeller-Craft enteredinto a contract in which the Company recognized Propeller-Craft asexclusive bargaining agent for the Clifton employees.This con-tractwas revised and renewed in 1939; and on October 15, 1940,revised again, renewed for 1 year, and on demand of Propeller-Craft,extended to include the Caldwell employees.There is ample evi-dence that Propeller-.Craft has continuously bargained for and securedadjustments for the employees of both plants of the Company onwages, grievances, and working conditions.Aircraft began organizing at Caldwell in November 1940 andformed a local in March 1941. It made its first demand on theCompany for recognition on May 29, 1941. Fourteen of Aircraft'smembers are employed at Clifton, two of them being officers in theLocal.Aircraft's organizer stated at the hearing that Aircraft in-tends to organize Clifton but will establish a separate local there.Metal Polishers began organizing in March 1941. It has no mem-bers at Clifton, and as yet has formed no local at Caldwell.In view of the common origin of the plants, their complete inter-dependence, their bargaining history, their present organizationalpattern, and that of similar plants within the Company,' the Cald-well and Clifton plants properly constitute one appropriate unit.'We therefore find that the unit requested by Aircraft is not appro-priate.Aircraft would include in the appropriate unit all learners at Cald-well and in the Clifton school; Propeller-Craft would excude themall.Learners are, inexperienced men hired to be taught plant opera-tions.They are paid 50 cents an hour, which is charged to overhead.Training requires an average of 3 months, at the end of which timethey are raised in pay and transferred to the production pay roll.Propeller-Craft has bargained for them in the past and has acceptedthem as members. It assigns no reason for desiring their exclusion.They will be included in the unit.Aircraft would exclude 'guards; Propeller-Craft would includethem.The Company "prefers" their exclusion.Propeller-Craft, has-At the Pittsburgh plant S. W. O. C. and the Company recently negotiated a contractnot yet signed at the time of the hearing in which thecompany recognizes S. W 0 C. asexclusive bargaining agent for the employees of the Pittsburgh and Beaver plants as oneunit.A SeeMatter of Stackpole Carbon Companyand,United Electrical&Radio Workers ofAmerica,Local No. 502, 6 N. L. R B. 171. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDbargained for them in the past also, successfully negotiated a senior-ity grievance for one, and secured a wage reclassification that abol-ished pay distinctions between them. In view of the bargaininghistory the guards will be included in the unit.Aircraft would exclude working group leaders; Propeller-Craftwould include them; the Company "prefers" their exclusion.Work-ing group leaders do manual work in, and direct, a group of sixmen.They are paid on an hourly basis and have the power torecommend discharge or promotion. In view of the fact that theyare primarily production workers, and were apparently included inthe unit set up in the contract between the Company and Propeller-Craft,9 they will be included in the appropriate unit.We find that all hourly-paid employees in the Caldwell and Clif-ton, New Jersey, plants of the Company, specifically including em-ployees in the sub-assembly, final assembly, dural blade department,machine shop, hub department, heat treating and plating depart-ment, metallurgical department, receiving and shipping departments,inspection departments, stores department including dispatchers, toolservice employees except tool designers, maintenance department,experimentalmachinists in the engineering department, learners,guards, employees in the steel plate and blade department, and work-ing group leaders, but excluding cafeteria workers, supervisors, fore-men, clerks and time-study employees, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to the employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Theparties have agreed that the May 31, 1941, pay roll may be used todetermine eligibility to vote in such election.We shall give effectto the desires of the parties and direct that the employees of theCompany eligible to vote in the election shall be those in the appro-priate unit employed during the pay-roll period of May 31, 1941,subject to such limitations and additions as are set forth in theDirection hereinafter.At the hearing Aircraft declined to state whether or not it woulddesire to participate in an election covering both the Caldwell andClifton employees.We shall provide for participation in the electionby both Aircraft and Propeller-Craft.However, Aircraft will beaThe contract excludes supervisory employees"having the right to hire, lay off,transferor discharge " CURTISS-WRIGHT CORPORATION497permitted to withdraw from the election by filing with the RegionalDirector within five (5) days from the date of issuance of the Direc-tion, a request that its name not be placed on the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUsIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Curtiss-Wright Corporation (PropellerDivision), Caldwell and Clifton, New Jersey, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2.All` hourly paid employees in the Caldwell and Clifton, NewJersey, plants of the Company, specifically including employees in thesub-assembly, final assembly, dural blade department, machine shop,hub department, heat treating and plating department, metallurgicaldepartment, receiving and shipping departments, inspection depart-ments, stores department including dispatchers, tool service employeesexcept tool designers, maintenance department, experimental machin-ists in the engineering department, learners, guards; employees in thesteel plate and blade department, and working group leaders, butexcluding cafeteria workers, supervisors, foremen, clerks and time-study employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, 'of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Curtiss-Wright Corporation (Propeller Division), Clifton, NewJersey, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all hourly-paidemployees in the Caldwell and Clifton, New Jersey, plants of theCompany, specifically including employees in the sub-assembly, finalassembly, dural bladb department, machine shop, hub department,heat treating and plating department, metallurgical department, re- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDceiving and shipping departments, inspection departments, storesdepartment including dispatchers, tool service employees except tooldesigners,maintenance department, experimental machinists in theengineering department, learners, guards, employees in the steel plateand blade department, and working group leaders, who were em-ployed during the pay-roll period ending May 31, 1941, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training oftheUnited States, or temporarily laid off, but excluding cafeteriaworkers, supervisors, foremen, clerks, time-study employees, and em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by Aircraft Lodge 703, Inter-national Association of Machinists, A. F. of L., or by The Propeller-Craft, Inc., for the purposes of collective bargaining, or by neither.